MEMORANDUM OPINION
                                Nos. 04-11-00348-CR & 04-11-00349-CR

                                        Norman Gary PICKENS,
                                              Appellant

                                                     v.

                                          The STATE of Texas,
                                                Appellee

                      From the 227th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2009CR2384
                           Honorable Philip A. Kazen, Jr., Judge Presiding

PER CURIAM

Sitting:          Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: August 3, 2011

DISMISSED

           In each of the trial court’s certifications in these appeals, the certification states that the

case is “plea-bargain case, and the defendant has NO right of appeal.” We must dismiss an

appeal “if a certification that shows the defendant has a right of appeal has not been made part of

the record.” TEX. R. APP. P. 25.2(d); Dears v. State, 154 S.W.3d 610, 613 (Tex. Crim. App.

2005).
                                                                    04-11-00348-CR & 04-11-00349-CR


       In each case, Appellant’s counsel has filed written notice with this court that counsel has

reviewed the record and “can find no right of appeal for Appellant.” We construe this notice as

an indication that appellant will not seek to file an amended trial court certification showing that

appellant has the right of appeal. See TEX. R. APP. P. 25.2(d); 37.1; see also Daniels v. State, 110
S.W.3d 174, 177 (Tex. App.—San Antonio 2003, no pet.). In light of the records presented, we

agree with Appellant’s counsel that Rule 25.2(d) requires this court to dismiss these appeals.

Accordingly, these appeals are dismissed.

                                                  PER CURIAM


DO NOT PUBLISH




                                                -2-